DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6 October 2021 have been fully considered but they are not persuasive. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Regarding claim 1, applicant argues that Roberts and Wang do not teach “the newly presented features of "a first pixel output unit of the plurality of pixel output units has a first light-receiving sensitivity characteristic, a second pixel output unit of the plurality of pixel output units has a second light-receiving sensitivity characteristic different from the first light-receiving sensitivity characteristic, and detection sensitivity of the first pixel output unit is associated with the first  light-receiving  sensitivity  characteristic,  the  second  light-receiving  sensitivity characteristic of each of the plurality of pixel output units, and the incident angle of the incident light on the first pixel unit," as recited in amended independent claim 1.” (see page 13 of Remarks).
However, Applicant has provided no basis for why said features are not taught by Roberts and Wang (the Examiner notes that the rejection of claim 1 relied upon Hollinger in view of Ono and assumes that “Roberts and Wang” is a typographical error).
Furthermore, the examiner respectfully disagrees that such features are not disclosed by the prior art of record.

•	a second pixel output unit of the plurality of pixel output units has a second light-receiving sensitivity characteristic different from the first light-receiving sensitivity characteristic (figure 16 exhibits a first pixel output unit 136A3 which is sensitive to light received in the upper right portion of the pixel, this is interpreted as a light-receiving sensitivity characteristic)
•	and detection sensitivity of the first pixel output unit is associated with the first  light-receiving  sensitivity  characteristic (it is clear that the detection sensitivity of the first pixel output unit is associated with its light receiving sensitivity characteristic since this limits what portion of the senor can receive light),  the  second  light-receiving  sensitivity characteristic of each of the plurality of pixel output units (it is associated with the second light-receiving sensitivity characteristic because it is part of repeating pattern), and the incident angle of the incident light on the first pixel unit (it is associated with the incident angle of the incident light on the first pixel unit since if the incident angle of the incident light is such that it is received at a portion of the pixel other than open portion of the mask, the pixel will not detect said incident light).
 In view of the foregoing, the Examiner is not persuaded that Hollinger in view of Ono fails to teach “the newly presented features of "a first pixel output unit of the plurality of pixel output units has a first light-receiving sensitivity characteristic, a second pixel output unit of the plurality of pixel output units has a second light-receiving sensitivity characteristic different from the first light-receiving sensitivity characteristic, and detection sensitivity of the first pixel output unit is associated with the first  light-receiving  sensitivity  characteristic,  the  second  light-receiving  sensitivity characteristic of each of the plurality of pixel output units, and the incident angle of the incident light on the first pixel unit," as recited in amended independent claim 1.
In view of the foregoing, the Examiner is not persuaded by Applicant’s arguments with respect to claim 1, therefore claim 1 stands rejected as further detailed below in view of Applicant’s amendments to the claim.
Applicant argues that independent claim 19 is allowable for reasons similar to those of claim 1 (see page 16 of Remarks).  Therefore, the Examiner’s response with respect to claim 1 similarly applies to claim 19 and claim 19 stands rejected as further detailed below in view of Applicant’s amendments to the claim.
Applicant argues that the dependent claims are allowable due to their dependence on claim 1 or 19 (see pages 13-17 of Remarks).
In view of claim 1 standing rejected as discussed above, the dependent claims similarly stand rejected as detailed below.
Regarding claim 15, Applicant argues that the combination of Nakahira with Hollinger, Ono and Tanabe is based on improper hindsight (see pages 15 and 16 of Remarks).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Nakahira teaches that when the remaining capacity of the power supply is low, the device enters draft mode in which not all pixels are read out as discussed at paragraph 61, it is apparent that by reducing power consumption, the time for which the device can be used is extended.
The Examiner notes that Applicant’s arguments regarding claim 15 with respect to Backholm, enlarging resolution and “an imaging device that is capable of expending an application range of the imaging device” (see page 15 of Remarks) are considered moot as Backholm, enlarging resolution and “an imaging device that is capable of expending an application range of the imaging device” are references and features which are not part of the application history and appear to be made in error.
In view of the foregoing, the Examiner is not persuaded by Applicant’s arguments with respect to claim 15.  Therefore, claim 15 stands rejected as further detailed below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 6-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinger (United States Patent Application Publication 2013/0250047) in view of Ono (United States Patent Application Publication 2019/0313018).
Regarding claim 1, Hollinger discloses an imaging device comprising: an imaging element that includes a plurality of pixel output units (figure 13 exhibits cameras 1302 as disclosed at paragraph 273; paragraph 114 discloses that cameras include an on-board image sensor), wherein each of the plurality of pixel output units is configured to output detection signal based on the received incident light (it is apparent that pixels output a detection signal based on the amount of received light during an exposure in order to generate images 670 exhibited in figure 6), wherein the output detection signal indicates an output pixel value that is associated with an image of the subject (it is apparent that each pixel signal of the image sensor which is part of cameras 1302 output signals which indicate output pixel values which are associated with images 670 exhibited in figure 6); the imaging element is configured to: output a detection signal set including detection signals of each of the plurality of pixel output units (paragraph 273 discloses that the camera outputs image data; it is apparent that image data comprises one or more detection signals); and circuitry configured to transmit imaging data and position attitude data to a communication device by wireless communication (figure 13 exhibits network interface 1304 as disclosed at paragraph 273; paragraph 249 teaches that a wireless network connection is used), wherein the imaging data includes the detection signal set (paragraph 273 discloses that the camera outputs image data; it is apparent that image data comprises one or more detection signals), the position attitude data includes at least one of a position or an attitude of the imaging device (paragraph 273 teaches that position and orientation data are transmitted across network 1360).  However, Hollinger fails to disclose wherein the pixel output units are configured to: receive incident light from a subject incident without an intervention of an imaging lens or a pinhole; the imaging element is configured to modulate output pixel value of each of the plurality of pixel output units by an incident angle of the incident light on a respective pixel output unit of the plurality of pixel output units; a first pixel output unit of the plurality of pixel output units has a first light-receiving sensitivity characteristic, a second pixel output unit of the plurality of pixel output units has a second light-receiving sensitivity characteristic different from the first light-receiving sensitivity characteristic, and detection sensitivity of the first pixel output unit is associated with the first  light-receiving  sensitivity  characteristic,  the  second  light-receiving  sensitivity characteristic of each of the plurality of pixel output units, and the incident angle of the incident light on the first pixel unit.
Ono is a similar or analogous system to the claimed invention as evidenced Ono teaches an imaging device wherein the motivation of reducing the size of a camera by eliminating the need for a lens and a corresponding focal length separate between the lens and sensor would have prompted a predictable variation of Hollinger by applying Ono’s known principal of providing an imaging element that includes one or more pixel output units that receive incident light from a subject incident without an intervention of an imaging lens or a pinhole (paragraph 98 teaches that an image is captured without an imaging lens) and the imaging element is configured to modulate output pixel value of each of the plurality of pixel output units by an incident angle of the incident light on a respective pixel output unit of the plurality of pixel output units (figures 15-17 exhibit wherein the sensor is a directional sensor comprising light shielding masks which modulate incident light based on the angle as disclosed at paragraphs 114-116), a first pixel output unit of the plurality of pixel output units has a first light-receiving sensitivity characteristic (figure 16 exhibits a first pixel output unit 136A1 which is sensitive to light received in the lower right corner of the pixel, this is interpreted as a light-receiving sensitivity characteristic), a second pixel output unit of the plurality of pixel output units has a second light-receiving sensitivity characteristic different from the first light-receiving sensitivity characteristic (figure 16 exhibits a first pixel output unit 136A3 which is sensitive to light received in the upper right portion of the pixel, this is interpreted as a light-receiving sensitivity characteristic), and detection sensitivity of the first pixel output unit is associated with the first  light-receiving  sensitivity  characteristic (it is clear that the detection sensitivity of the first pixel output unit is associated with its light receiving sensitivity characteristic since this limits what portion of the senor can receive light),  the  second  light-receiving  sensitivity characteristic of each of the plurality of pixel output units (it is associated with the second light-receiving sensitivity characteristic because it is part of repeating pattern), and the incident angle of the incident light on the first pixel unit (it is associated with the incident angle of the incident light on the first pixel unit since if the incident angle of the incident light is such that it is received at a portion of the pixel other than open portion of the mask, the pixel will not detect said incident light).
In view of the motivations such as reducing the size of a camera by eliminating the need for a lens and a corresponding focal length separate between the lens and sensor one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hollinger.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Hollinger in view of Ono discloses everything claimed as applied above (see claim 3), in addition, Ono discloses wherein detection wavelength of each of the plurality of the pixel output units is different (paragraph 116 discloses that the pixels are provided with color filters thereby providing different pixels with different detection wavelengths).
Regarding claim 6, Hollinger discloses everything claimed as applied above (see claim 1), in addition, Hollinger discloses wherein the circuitry is further configured to detect at least one of the position or the attitude of the imaging device (figure 13 exhibits positions sensors 1301 for detecting orientation and position of the device as disclosed at paragraph 273).  
Regarding claim 7, Hollinger discloses everything claimed as applied above (see claim 6), in addition, Hollinger discloses wherein the position attitude data includes at least one of an absolute position, inclination, orientation, or altitude of the imaging device (figure 13 exhibits positions sensors 1301 for detecting orientation and position of the device as disclosed at paragraph 273).  
Regarding claim 8, Hollinger discloses everything claimed as applied above (see claim 6), in addition, Hollinger discloses the circuitry is further configured to change at least one of the position or the attitude of the imaging device based on an instruction, and the instruction is associated with the communication device (paragraph 83 teaches that a drive unit can be provided for changing a position of the camera; paragraph 273 teaches that control instructions are received from the network device).  
Regarding claim 10, Hollinger discloses everything claimed as applied above (see claim 1), in addition, Hollinger discloses a plurality of light-receiving surfaces with different directions (figure 17 exhibits wherein each device has a plurality of light receiving surfaces corresponding to cameras 1701-1703 as disclosed at paragraph 317).
Regarding claim 11, Hollinger discloses everything claimed as applied above (see claim 10), in addition, Hollinger discloses a plurality of imaging elements that includes the plurality of light-receiving surfaces, wherein the plurality of imaging elements includes the imaging element (figure 17 exhibits wherein each device has a plurality of light receiving surfaces corresponding to cameras 1701-1703 as disclosed at paragraph 317).
Regarding claim 12, Hollinger discloses everything claimed as applied above (see claim 11), in addition, Hollinger discloses wherein the circuitry is further configured to transmit the imaging data and the imaging data includes the detection signal set of the imaging element (paragraph 320 teaches only using a single image sensor).
Regarding claim 13, Hollinger discloses everything claimed as applied above (see claim 11), in addition, Hollinger discloses first light-receiving surface on a first surface of the imaging device; and a second light-receiving surface on a second surface of the imaging device, wherein the second surface is opposite to the first surface (figure 17 exhibits cameras 1751 and 1753 which have light receiving surfaces which are opposite to each other as disclosed at paragraph 67).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hollinger in view of Ono and further in view of Furata et al. (United States Patent Application Publication 2014/0307130), hereinafter referenced as Furata.
Regarding claim 5, Hollinger in view of Ono discloses everything claimed as applied above (see claim 2), however, Hollinger fails to disclose wherein detection wavelength of each of the plurality of the pixel output units is same.
Furata is a similar or analogous system to the claimed invention as evidenced Furata teaches a color imaging device wherein the motivation of allowing a processing circuit to be scaled down or simplified would have prompted a predictable variation of Hollinger in view of Ono by applying Furata’s known principal of providing a color filter array with repeating 3x3 filters (figure 3 exhibits a color filter array with 3x3 repeating patterns as disclosed at paragraphs 66-68).  When applying this known technique to Hollinger in view of Ono, because the directional element for every 3x3 pixel array repeats, a pixel at a position a1 and a second pixel at a position c1 (as defined by figure 3 of Furata) would have the different directivity, but the same color, green.
In view of the motivations such as allowing a processing circuit to be scaled down or simplified one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hollinger in view of Ono
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hollinger in view of Ono and further in view of Park et al. (United States Patent 6,731,305), hereinafter referenced as Park.
Regarding claim 9, Hollinger in view of Ono discloses everything claimed as applied above (see claim 1), however, Hollinger fails to disclose wherein the imaging data includes identification information identify the imaging device.
Park is a similar or analogous system to the claimed invention as evidenced Park teaches a camera wherein the motivation of storing a record of what camera captured the images when the images are transferred to other devices would have prompted a predictable variation of Hollinger by applying Park’s known principal of including identification information for identifying the imaging device in image data (figure 3 exhibits image data including metadata 301 which includes the camera ID as disclosed at column 4 lines 21-27).
In view of the motivations such as storing a record of what camera captured the images when the images are transferred to other devices one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hollinger.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinger in view of Ono and further in view of Tanabe (United States Patent Application Publication 2017/0026087).
Regarding claim 14, Hollinger in view of Ono discloses everything claimed as applied above (see claim 1), however, Hollinger fails to disclose wherein the circuitry is further configured to receive electric power from the communication device, the electric power is associated with an electromagnetic wave and the electromagnetic wave is associated with the communication device.
Tanabe is a similar or analogous system to the claimed invention as evidenced Tanabe teaches an imaging system wherein the motivation of allowing the device to charge a camera without the need for carrying a charging cable would have prompted a predictable variation of Hollinger by applying Tanabe’s known principal of wirelessly receiving power from a communication device (figure 2 exhibits wherein device 200 has a communication unit which includes antenna 201 for supplying electric power as disclosed at paragraphs 40-43).
In view of the motivations such as allowing the device to charge a camera without the need for carrying a charging cable one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hollinger.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 15, Hollinger in view of Ono and further in view of Tanabe discloses everything claimed as applied above (see claim 14), in addition, the combination discloses wherein a part of the plurality of pixel output units is associated with the electric power (by supplying electric power wirelessly to power the camera as taught by Tanabe, see claim 14 above, it is apparent that the electric power is associated with “a part of the plurality of pixel output units” by supplying said pixel output units with power, the examiner notes that the claim is not limited to “only” a part of the pixel output units being associated with the electric power, therefore any “part of the plurality of pixel output units” are considered to be the part of the plurality which are associated with the electric power even when all of the pixel output units are provided with the electric power since the claim does not preclude “all” of the plurality of pixel output units from being associated with the electric power).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hollinger in view of Ono and further in view of Blanton et al. (United States Patent Application Publication 2019/0313000), hereinafter referenced as Blanton.
Regarding claim 16, Hollinger in view of Ono discloses everything claimed as applied above (see claim 1), however, Hollinger fails to disclose wherein the circuitry is further configured to supply electric power to drive the imaging element.
Blanton is a similar or analogous system to the claimed invention as evidenced Blanton teaches a camera system wherein the motivation of allowing the imaging device to recharge itself, thereby extending the duration the device can capture images would have prompted a predictable variation of Hollinger by applying Blanton’s known principal of providing a rechargeable power supply unit that supplies electric power for driving the imaging element (figure 2 exhibits power supply 204 which supplies power to an imaging pixel and a communication unit as disclosed at paragraph 66).
In view of the motivations such as allowing the imaging device to recharge itself, thereby extending the duration the device can capture images one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hollinger.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 17, Hollinger in view of Ono discloses everything claimed as applied above (see claim 16), in addition, Blanton discloses wherein the circuitry has a power generating function (figure 2 exhibits wherein power supply 204 is coupled to solar panel 212 as disclosed at paragraph 66).
Regarding claim 18, Hollinger in view of Ono discloses everything claimed as applied above (see claim 17), in addition, Blanton discloses wherein the circuitry is further configured to generate power by sunlight (figure 2 exhibits solar panel 212 which generates power by sunlight to recharge power source 204 as disclosed at paragraph 66; paragraph 72 teaches that the pixel and solar panel are mounted on substrate 220).
Claim 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Hollinger.
Regarding claim 19, Ono discloses a signal processing device comprising: circuitry configured to restore a restored image based on  a plurality of detection signal sets (figure 5 exhibits restoration unit 210C which restores an image using a plurality of pixel signal sets as disclosed at paragraph 89), wherein the plurality of detection signal sets is in a plurality of imaging data, the plurality of imaging data is associated with an imaging device each of the imaging devices includes: an imaging element that includes a plurality of pixel output units, wherein each of the plurality of pixel output units: receives incident light from a subject without an intervention of one of an imaging lens or a pinhole (paragraph 98 teaches that an image is captured without an imaging lens); and outputs detection signal based on the received incident light, wherein the output detection signal indicates an output pixel value that is associated with an image of the subject, and modulates by an incident angle of the incident light on a respective pixel output unit of the plurality of pixel output units (figures 15-17 exhibit wherein the sensor is a directional sensor comprising light shielding masks which modulate incident light based on the angle as disclosed at paragraphs 114-116), and outputs a detection signal set including the detection signals of each of the plurality of pixel output units (paragraph 89 teaches that the image sensor outputs a set including detection signals from the pixels of the array), wherein the plurality of detection signal sets includes a detection signal set, a first pixel output unit of the plurality of pixel output units has a first light-receiving sensitivity characteristic (figure 16 exhibits a first pixel output unit 136A1 which is sensitive to light received in the lower right corner of the pixel, this is interpreted as a light-receiving sensitivity characteristic), a second pixel output unit of the plurality of pixel output units has a second light-receiving sensitivity characteristic different from the first light-receiving sensitivity characteristic (figure 16 exhibits a first pixel output unit 136A3 which is sensitive to light received in the upper right portion of the pixel, this is interpreted as a light-receiving sensitivity characteristic), and detection sensitivity of the first pixel output unit is associated with the first  light-receiving  sensitivity  characteristic (it is clear that the detection sensitivity of the first pixel output unit is associated with its light receiving sensitivity characteristic since this limits what portion of the senor can receive light),  the  second  light-receiving  sensitivity characteristic of each of the plurality of pixel output units (it is associated with the second light-receiving sensitivity characteristic because it is part of repeating pattern), and the incident angle of the incident light on the first pixel unit (it is associated with the incident angle of the incident light on the first pixel unit since if the incident angle of the incident light is such that it is received at a portion of the pixel other than open portion of the mask, the pixel will not detect said incident light).  However, Ono fails to disclose wherein the imaging data is from a plurality of imaging devices.
Hollinger is a similar or analogous system to the claimed invention as evidenced Hollinger teaches an imaging device wherein the motivation of capturing a panoramic image would have prompted a predictable variation of Ono by applying Hollinger’s known principal of providing a plurality of imaging devices in a single device which are then stitched together to form a panoramic image (figure 13 exhibits a device 1300 which comprises a plurality of imaging devices 1302 as disclosed at paragraph 273; paragraph 283 teaches that image processor 1363 stitches images from the imaging devise 1302 to form a panoramic image).
In view of the motivations such as capturing a panoramic image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Ono.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 20, Ono in view of Hollinger discloses everything claimed as applied above (see claim 19), however, Ono fails to disclose wherein each of the plurality of imaging data further includes position attitude data indicating at least one of a position or an attitude of a respective imaging device of the plurality imaging devices, and the circuitry is configured to restore the restored image based on the position attitude data of each of the plurality of imaging devices.
Hollinger is a similar or analogous system to the claimed invention as evidenced Hollinger teaches an imaging device wherein the motivation of capturing a panoramic image would have prompted a predictable variation of Ono by applying Hollinger’s known principal of using position data to stitch images from the imaging devices together (paragraph 284 teaches that image processor 1363 using position and attitude data to determine how images are stitched together).
In view of the motivations such as capturing a panoramic image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Ono.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 21, Ono in view of Hollinger discloses everything claimed as applied above (see claim 19), in addition, Ono discloses wherein the circuitry is configured to restore the restored image based on a plurality of coefficients and the detection signal of each of the plurality of pixel output units and the plurality of coefficients indicate directivity of each of the plurality of pixel output units to an incident angle of incident light from the subject (figure 9 exhibits wherein a restored image is generated using the pixel data and a shift amount which corresponds to a coefficient indicating the directivity of the pixel data as disclosed at paragraph 100).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of Hollinger and further in view of Tanabe.
Regarding claim 22, Ono in view of Hollinger discloses everything claimed as applied above (see claim 19), however, Ono fails to disclose wherein the circuitry if further configured to receive the plurality of imaging data from the plurality of imaging devices by wireless communication and supply electric power to at least one of the plurality of imaging devices by an electromagnetic wave.
Tanabe is a similar or analogous system to the claimed invention as evidenced Tanabe teaches an imaging system wherein the motivation of allowing the device to charge a camera without the need for carrying a charging cable would have prompted a predictable variation of Ono in view of Hollinger by applying Tanabe’s known principal of providing a communication unit which receives the plurality of imaging data from the plurality of imaging devices by wireless communication and supplies electric power to one or more of the plurality of imaging devices by an electromagnetic wave (figure 2 exhibits wherein device 100 has a communication unit for receiving data from a camera and for supplying electric power as disclosed at paragraphs 23 and 27).
In view of the motivations such as allowing the device to charge a camera without the need for carrying a charging cable one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Ono in view of Hollinger.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696